Exhibit 10.4
 
BRISTOW GROUP INC.


FY 2010 Annual Incentive Compensation Plan


Plan Provisions
June 4, 2009


PURPOSE


To provide certain designated officers and employees the opportunity to share in
the performance of the company by achieving specific financial and safety goals
and key individual objectives.


Participants will be required to uphold and certify their performance of the
Company’s legal and ethical standards as described in the Code of Business
Integrity and the policies that support the Code; and shall use the Company’s
statement of Core Values and the Leadership Charter as guidelines for the
conduct of business and working relationships.


ELIGIBILITY


·  
Certain designated officers, employees of the Company, and participating
affiliates may be eligible to participate in the plan.  Participants are
recommended to and approved by the CEO and in the case of Executive Officers
approved by the Compensation Committee. In order to be eligible an employee must
be actively employed in a bonus eligible position for a minimum of three months.



·  
Employees who are designated for participation in the plan and employed after
the commencement of the Plan year will be eligible to participate in the plan on
a pro-rata basis for such plan year.



·  
Executive Officers will be assigned to a specific eligibility level set as a
percentage of actual base salary designated by the Compensation
Committee.  Other participants will be assigned to a specific eligibility level
designated by management.  The Entry, Expected and Maximum incentive award
opportunity as a percent of actual base salary will range as follows:



Salary Grade
Entry Award
Expected Award
Maximum Award
10
18%
45%
90%
9
16%
40%
80%
8
14%
35%
70%
7
12%
30%
60%
6
10%
25%
50%
5
8%
20%
40%
3-4
6%
15%
30%
1-2
4%
10%
20%







1

--------------------------------------------------------------------------------




KEY PERFORMANCE INDICATORS (KPI’S) AND WEIGHTS


·  
KPI’s are selected and weighted to give emphasis to performance for which
participants have the most direct control.  KPI’s may vary among participants
and may change from year to year.



·  
The Compensation Committee has approved the KPI’s and weights.



·  
All participants will be assigned safety and financial performance measures at
the consolidated corporate level. Achievement of the safety measure is subject
to the fatality qualifier described below



·  
All participants will share in the overall performance of the company as measure
at the consolidated corporate level.



·  
Each participant will have a discretionary “individual performance” component,
and will be evaluated based on specific individual objectives (scorecard) and an
overall performance evaluation of their contribution to the organization as well
as the performance of the Country, Business Unit and/or Division in which they
are employed.



·  
The performance measures and their weightings for Fiscal Year 2010 will be ROCE
(25%), EPS (25%), TRIR (10%), AAR (15%) and Individual Performance (25%). Awards
will be based upon actual results for the fiscal year as compared to the FY 2010
budget.



·  
Each participant will receive an individual Incentive Award Determination
Worksheet that contains his or her specific incentive award opportunity, KPI’s,
and performance goals.



·  
Attachment I summarizes the KPI’s for the FY10 Incentive Plan.



 
KPI DEFINITIONS


The following definitions will determine the calculation of each KPI.


Safety TRIR – Bristow Group consolidated Total Recordable Incident Rate for the
fiscal year, meaning the total number of recordable safety incidents per 200,000
man hours.


Safety AAR – Bristow Group consolidated Air Accident Rate for the fiscal year
meaning the number of Air Accidents as defined by the International Civil
Aviation Organizations (ICAO) Annex 13 in compliance with the NTSB and CAA
definitions.


Fatality – If during the fiscal year, there is a fatality in administrative,
ground or air operations to an employee, passenger, bystander or anyone involved
in operations at hand, the award for the safety performance component will be
zero for all participants in the Country where the fatality took place, then in
a direct line up through the organization to include participants in the related
Business Unit headquarters, Division headquarters and Corporate headquarters.


2

--------------------------------------------------------------------------------


 
ROCE – Bristow Group consolidated Return on Capital Employed for the fiscal year
meaning Earnings before Interest, Taxes, Depreciation and Amortization (EBITDA)
divided by Bristow Group consolidated Capital Employed for the same period.


Capital Employed – Bristow Group consolidated Capital Employed meaning the value
of all assets and investments used to generate EBITDA including but not limited
to aircraft and working capital.  Capital Employed is measured at the end of
each quarter and the Capital Employed used in calculating ROCE is the average of
Capital Employed at the beginning of a period and each measurement date during
that period (i.e. Capital Employed for FY 2010 is the average of Capital
Employed at 3/31/09, 6/30/09, 9/30/09, 12/31/09 and 3/31/10). Fair market value
for a particular aircraft model is set annually during the Annual Business Plan
cycle and then held constant through the following fiscal year. Net Book Value
is used to value all non-aircraft assets.


EPS – Bristow Group consolidated Fully Diluted Earning per Share for the fiscal
year, determined in accordance with U.S. generally accepted accounting
principles.


Individual Performance - Individual performance may relate specifically to the
individual and/or pre-established Country, Business Unit or Division objective
goals approved by the Sr. Vice President for the applicable Division. Each
individual participant should be evaluated on individual objectives that have
been defined at the beginning of the plan year and an overall performance
evaluation of the individual’s contributions during the year.  The total amount
to all participants for the discretionary component is set as a multiple of the
“expected” level ranging from 0 to 200% recommended by Senior Management and
approved by the Compensation Committee.


PERFORMANCE GOALS


·  
For each non discretionary performance measure, goals for the Entry, Expected,
and Maximum levels of performance are set forth in Attachment I.



·  
Financial performance goals are based on the Board approved FY2010 operating
budget.



·  
The Compensation Committee reserves the right to adjust performance goals (up or
down) for significant acquisitions, divestitures or events that were not
contemplated when the performance goals were initially set.



DETERMINING THE ANNUAL INCENTIVE AWARD


·  
Once the FY 2010 plan year has been completed, the safety and financial
performance of the corporation will be determined.  For each financial
performance measure the performance level will be determined based on the
standards established at the beginning of the plan year.  Interpolation will be
used between Entry, Expected and Maximum.



·  
The actual incentive award earned by each participant will be the sum of the
incentive award earned for each KPI including Individual Performance.



·  
Incentive Awards will be paid as soon as practical after the end of the plan
year and completion and certification of the outside audit of financial
results.  Awards to US taxpayers will be made no later than 75 days after the
end of the fiscal year. All other awards will be included in the next regularly
scheduled paycheck. A participant must be employed on the date awards are paid
in order to receive an award.

 
3

--------------------------------------------------------------------------------



 
·  
An individual will not receive his/her incentive award until they have signed a
certification of performance under the Code of Business Integrity. The Company
may recover the incentive award if it is found that the certification was signed
with the knowledge of, or participation in, a prohibited act.



ADMINISTRATION OF PLAN


·  
The Compensation Committee approves the plan, with day-to-day responsibility for
administration delegated to management.  The Committee will interpret the plan
and make appropriate adjustments as necessary.  All interpretations made by the
Committee are final.



·  
The Compensation Committee will certify the performance results of the company
and the total incentive awards paid at the end of the plan year.



·  
The incentive awards for the year will be accrued and charged as an expense,
before determining the financial performance under the plan.



·  
Participants whose employment is terminated for any reason other than death,
disability or normal retirement prior to payment of incentive awards will not be
eligible to receive an award.



·  
Participants whose employment is terminated for reason of death, disability or
normal retirement may be eligible for a pro-rated award at the recommendation of
management, and approval by the Compensation Committee.



·  
The Committee, in its sole discretion, may make special incentive awards to any
individual in order to recognize special performance or contributions.



·  
This plan is adopted pursuant to the Bristow Group Inc. 2007 Long Term Incentive
Plan and will be administered by the Compensation Committee in accordance with
the provisions




 
4

--------------------------------------------------------------------------------

 
